DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/25/2021 has been entered.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: Photocurable Compositions and Techniques for Forming Organic Thins Films.
Response to Amendment/Claim Status
Claims 10-12, 35-43 and 45 are currently pending. Claims 46-61 are now canceled; claims 1-9 and 44 were previously canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Claims 11, 12, 35-43 and 45 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because of their dependence on claim 10.
Claim 10 recites the limitation "flowing the printed ink composition on the substrate to form a uniform film” in line 10.  There is insufficient antecedent basis for this limitation in the claim.
 	For examination purposes, "flowing the printed ink composition on the substrate to form a uniform film” will be interpreted to read as "flowing the printed ink composition on a substrate to form a uniform film”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 10-12, 35-43 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al (US 2016/0329524 A1-prior art of record, hereafter Cha) in view of Nakano et al (US 2012/0069079 A1, hereafter Nakano).
Re claim 1, Cha discloses in FIG. 1 a process of forming an encapsulated electronic device, the process comprising:
inkjet printing (¶ [0012] and [0027]) a curable ink composition (photocurable material; ¶ [0026]-[0027]) over an electronic device (organic photoelectric element 120; ¶ [0018]-[0019]), the curable ink composition (photocurable material) comprising:
1 mol. % to 15 mol. % tri(meth)acrylate monomer (5-40 wt % of trimethylolpropane triacrylate; ¶ [0030]; [0032] and [0070]);
1 mol, % to 10 mol, % of a cure initiator (1-10 wt % of photoinitiator Lucirin; ¶ [0071]); and
60 mol, % to 97 mol, % dodecanediol dimethacrylate (10-95 wt % DMA; ¶ [0070]) or a combination of mono(meth)acrylate monomer (DA; ¶ [0070] and [0072] including Table 1) and dodecanediol dimethacrylate (DMA; ¶ [0070] and [0072] including Table 1); and


Cha fails to explicitly disclose 1 mol, % to 15 mol, % tetra(meth)acrylate monomer or 1 mol, % to 15 mol, % of a combination of tri(meth)acrylate monomer and tetra(meth)acrylate monomer; and wherein the polymer of the polymeric thin film has a glass transition temperature of at least 85 °C in its bulk form; and flowing the printed ink composition (photocurable material) on a substrate to form a uniform film.

However,
A.	Cha does disclose the use of higher (meth)acrylate compounds including pentaerythritol tetraacrylate (¶ [0030] and [0032]) for the curable ink compositions, where it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the higher (meth)acrylate compound pentaerythritol tetraacrylate instead of the tri(meth)acrylate monomer trimethylolpropane triacrylate at 5-40 wt % through optimization and/or routine experimentation (see MPEP § 2144.05 II.) to produce a substantially identical compositional structure where the properties are presumed to be inherent and the same as the claimed invention (see MPEP 2112.01 I. and 2112.01 II.). That is, the polymer structure of Cha comprising 1 mol. % to 15 mol. % tetra(meth)acrylate monomer; 1 mol, % to 10 mol, % of a cure initiator; and 60 mol, % to 97 mol, % dodecanediol dimethacrylate or a combination of 
And,
B.	Nakano discloses in FIGS. 12-18 a process of forming an inkjet film of uniform thickness, the process comprising: inkjet printing (¶ [0107]) an ink composition (5-16 cp viscosity with 30-40 dyn/cm surface tension ink; ¶ [0042]; [0045]-[0047]; [0106] and [0112]), and flowing (spreading; ¶ [0107]) the printed ink composition (5-16 cp/30-40 dyn/cm ink) on a substrate (glass 2 of EL display; ¶ [0042] and [0112]) to form a uniform film (¶ [0036] and [0045]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cha to include the flowing (spreading) the printed ink composition (5-16 cp/30-40 dyn/cm ink) on the substrate to form a uniform film, as disclosed by Nakano, in order to selectively form contaminant-free films with precisely controlled film thicknesses (Nakano; [0048]-[0052]) consistent for Cha’s cured printed ink compositions (photocurable material) having uniform film thickness (of 0.1 to 10 µm; ¶ [0050]).

Re claims 11 and 12, Cha discloses the process of claim 10, wherein the ink composition comprises the tetra(meth)acrylate monomer pentaerythritol 
tetra(meth)acrylate (¶ [0029]-[0030] and [0033]); and wherein the ink composition comprises the tri(meth)acrylate monomer trimethylolpropane tri(meth)acrylate (¶ [0029]-[0030]; [0032]) and [0070]).



Re claims 37 and 39, Cha disclose the process of claims 10; and 35, but fails to explicitly disclose wherein the polymer of the polymeric thin film has a glass transition temperature of at least 90 °C in its bulk form.
However, as discussed above for claim 10, the structures produced by Cha are compositionally substantially identical to the claimed structure; and their properties are presumed inherent and the same. Therefore, the polymer of the polymeric thin film of Cha would have a glass transition temperature of at least 90 °C in its bulk form.

Re claims 38 and 40, Cha discloses the process of claims 10; and 35, but fails to explicitly disclose wherein the curable ink composition has a viscosity in the range from 10 cPs to 28 cPs at 25 °C and a surface tension in the range from 28 dyn/cm to 45 dyn/cm at 25 °C.
However, as discussed above for claim 10, the structures produced by Cha are compositionally substantially identical to the claimed structure; and their properties are presumed inherent and the same. Therefore, the curable ink composition of Cha would 

Re claims 41 and 42, Cha discloses the process of claim 10, wherein the electronic device (120) is an optoelectronic device (photoelectric element; ¶ [0018]); and wherein the optoelectronic device (120) is an organic light emitting diode (OLED; ¶ [0018]-[0019]).

Re claim 43, Cha discloses the process of claim 10, further comprising forming an inorganic barrier layer (1st encapsulation film 130; ¶ [0020]) on the electronic device (120) and further wherein applying the curable ink composition (photocurable material) over the electronic device (120) comprises applying (¶ [0026]-[0027]) the curable ink composition on the inorganic barrier layer (130).

Re claim 45, Cha disclose the process of claim 35, wherein the device (120) is an organic light emitting diode (OLED; ¶ [0018]-[0019]) and the method further comprises forming an inorganic barrier layer (1st encapsulation film 130; ¶ [0020]) on the organic light emitting diode (120) and further wherein applying the curable ink composition (photocurable material) over the electronic device (120) comprises applying (¶ [0026]-[0027]) the curable ink composition on the inorganic barrier layer (130).

Response to Arguments
Applicant’s arguments with respect to claim 10 have been considered but are moot because the new ground of rejection relies on a reference combination not applied 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765.  The examiner can normally be reached on M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC W. JONES
Examiner
Art Unit 2892



/THAO X LE/Supervisory Patent Examiner, Art Unit 2892